FILED
                             NOT FOR PUBLICATION                            OCT 25 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



OSCAR CHAVEZ-ELIZONDO,                           No. 08-72845

               Petitioner,                       Agency No. A079-155-175

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Oscar Chavez-Elizondo, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for cancellation of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s continuous physical presence determination, Gutierrez v.

Mukasey, 521 F.3d 1114, 1116 (9th Cir. 2008), and we deny the petition for

review.

      Substantial evidence supports the agency’s determination that Chavez-

Elizondo did not meet the continuous physical presence requirement where he

testified that he accepted voluntary departure instead of appearing before an IJ

during the relevant statutory time period. See id. at 1117-18 (petitioner’s

testimony that he had the opportunity to go before an IJ and chose to depart instead

is sufficient to establish presence-breaking voluntary departure).

      Chavez-Elizondo’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                          2                                    08-72845